Citation Nr: 1509544	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) death benefits, to include dependency and indemnity compensation (DIC), accrued benefits, death pension benefits, and burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and A.T.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1986.  He died in January 2010, and the appellant is seeking VA benefits as his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Philadelphia, Pennsylvania.  

In April 2013, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as additional records in his Virtual VA folder.  Except for a transcript of the April 2013 Board hearing, the additional records in the Virtual VA file appear to be duplicative of records currently contained in the paper claims folder.  There are no documents currently associated with the Veteran's VBMS file.  



FINDINGS OF FACT

1.  The Veteran and the appellant were married in August 2003.

2.  In January 2010, the Veteran died.

3.  The appellant and the Veteran lived together continuously from the date of their marriage to the date of the Veteran's death, and the appellant has not remarried since the Veteran's death.  


CONCLUSION OF LAW

The appellant meets the criteria for recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Law

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2014).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

Generally, a claimant must establish marriage by some documentary form of proof, such as a marriage certificate.  38 C.F.R. § 3.205(a) (2014).  In the absence of conflicting information, such proof of marriage together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b) (2014); see also 38 C.F.R. § 3.206 (2014) (divorce).

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).



Analysis

Applying the criteria cited above to the facts in this case, the Board finds that the appellant is entitled to recognition as the surviving spouse of the Veteran.

The record on appeal contains a marriage certificate issued by the State of Oklahoma indicating that the appellant and the Veteran were married in August 2003.  

The record also contains the Veteran's death certificate, reflecting that he was married to the appellant at the time of his death in January 2010.  

On her January 2010 application for DIC, death pension, and accrued benefits, and at her April 2013 Board hearing, the appellant indicated that she and the Veteran had lived together continuously from the date of their marriage to the date of his death.  In a July 2010 written statement, and again at her April 2013 Board hearing, the appellant stated that she had not remarried since the Veteran's death.  The Board finds her testimony to be credible.  

The appellant has also provided the necessary information regarding prior marriages.  See e.g. January 2010 VA Form 21-686c, July 2010 VA Form 21-4138.  The record shows that the Veteran was married twice.  According to a divorce decree contained in the record, his first marriage to M.L. (initials used to protect privacy) was dissolved in California in March 1983.  His second marriage was to the appellant.  

The record also shows that the appellant was married three times.  Her first marriage to R.H. in July 1977 was terminated by divorce in Oklahoma in August 1987.  Her second marriage to G.W. in August 1991 was terminated by divorce in June 1996 in Oklahoma.  Her third marriage was to the Veteran.  

At her April 2013 Board hearing, the appellant again indicated that she had had two prior marriages before her marriage to the Veteran.  Both of those prior marriages had ended in divorce.  She also indicated that the appellant had had one prior marriage which had also ended in divorce.  Again, the Board finds the appellant's testimony to be credible.  Simply put, there is no conflicting information or any other basis to question the validity of the dissolution of any prior marriage or the validity of the appellant's August 2003 marriage to the Veteran.  38 C.F.R. §§ 3.205(b), 3.206.

Based on the foregoing, the Board concludes that the appellant was the lawful spouse of the Veteran at the time of his death and that they had lived together continuously from the date of their marriage to the date of the Veteran's death.  Finally, the appellant has not remarried since the death of the Veteran, and there is no indication that she has otherwise held herself out openly to the public to be the spouse of another person.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2014).  The Board therefore finds that she is entitled to recognition as the Veteran's surviving spouse, rendering her basically eligible for VA death benefits.  

Although the appellant is entitled to recognition as the surviving spouse of the Veteran, her receipt of VA death benefits, including DIC benefits based on service connection for the cause of the Veteran's death from prostate cancer based on herbicide exposure, requires additional evidentiary development and consideration by the RO in the first instance.  



ORDER

Entitlement to recognition as the surviving spouse of the Veteran is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


